DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Request for Continued Examination1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2022 has been entered.

Response to Amendment
2.     This Office Action is in response to Amendment filed on date: 3/15/2022.
        Claims  25, 27-30, 32-33, 35-39, 42-44, 53, and 55-56 are currently pending.
        Claims 25, 36, 37, 53, and 55 have been amended.
        Claims 1-24, 26, 31, 34, 40-41, 45-52 and 54 have been cancelled.
         Claims 25, 36, 53 and 55 are independent claims.

                                                    Reasons for Allowance
3.      Claims 25, 27-30, 32-33, 35-39, 42-44, 53, and 55-56 are allowed over the prior arts or record.
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 25, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:“…determining a resistance of the sample by means of the electrodes, and determining the water content of the sample using the resistance determined, setting or specifying the water content or relative humidity of a temperature controlled atmosphere in the measurement chamber surrounding the sample during a measurement, wherein the sample is at least one of a powder pharmaceutical preparation, or a solid pharmaceutical preparation, and wherein the sample inside the measurement chamber is brought into direct contact with the electrodes with a pressure force being exerted by the electrodes on the sample that is predetermined.” in combination with all other elements as claimed in claim 25. 
          Regarding claim 36, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
          “…the electrodes being configured to accommodate the sample between them and to bring the sample into direct contact with the electrodes for electrically connecting the electrodes to one another by the sample so that the resistance of the sample can be determined via the electrodes, wherein the housing is sealable airtight and encloses a temperature controlled atmosphere which surrounds the sample, the sample being at least one of a powder pharmaceutical preparation or a packaging material, a solid pharmaceutical preparation, and wherein the housing is set up to adjust a water content or a humidity of the atmosphere enclosed by the housing, wherein the electrodes are movably held relative to one another in the measurement chamber, and wherein a clamping means is provided for pressing the electrodes against the sample with a force exerted by the electrodes on the sample that is predetermined” in combination with all other elements as claimed in claim 36.
          Regarding claim 53, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:“…bringing at least two electrodes into direct contact with the sample in a measurement chamber with a predetermined pressure force of the electrodes on the sample in a manner causing such that the electrodes to be electrically connected to one another via the sample, determining a resistance of the sample by means of the electrodes, and determining the water content of the sample using the resistance determined, and setting or specifying the water content or relative humidity of a temperature controlled atmosphere in the measurement chamber surrounding the sample during a measurement, wherein the sample is a packaging material” in combination with all other elements as claimed in claim 53. 
          Regarding claim 55, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
          “…the electrodes being configured to accommodate the sample between them and to bring the sample into direct contact with the electrodes for electrically connecting the electrodes to one another by the sample so that the resistance of the sample can be determined via the electrodes, wherein the electrodes are movably held relative to one another in the housing, wherein a tensioning means is provided for pressing the electrodes against the sample with a reproducible defined force, wherein the housing is sealable airtight and encloses a temperature controlled atmosphere which surrounds the sample, the sample being a packaging material, and wherein the housing is set up to adjust a water content or a humidity of the atmosphere enclosed by the housing” in combination with all other elements as claimed in claim 55.

         As to claim(s) 27-30, 32-33 and 35, 37-39 and 42-44, and 56 the claims are allowed as they further limit allowed claim 25, 36, 55, respectively.


       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Prior Art of Record
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
          Hamada (U.S Pub. 20110290649) discloses a microsphere measuring device comprising: a cell into which a liquid containing microspheres contained in at least one of blood and saliva is introduced; at least one pair of electrodes immersed in the cell; a dielectrophoresis power supply unit configured to apply an AC voltage between the pair of electrodes; a measurement unit configured to measure an impedance between the pair of electrodes; and a control calculation unit configured to calculate a time change of the impedance between the pair of electrodes, and which calculates a number of the microspheres in the cell, wherein the control calculation unit instructs the dielectrophoresis power supply unit to apply an AC voltage of a first frequency and an AC voltage of a second frequency between the pair of electrodes, the first frequency being set for inducing dielectrophoresis in the microspheres, the second frequency being set for measuring the impedance between the pair of electrodes and being higher than a frequency at which an influence of a Warburg impedance occurs. (see specification for more details).           Jennings (U.S Pub. 20060164106) discloses a load detection circuit (see specification for more details). 
             Sahlen (U.S Pat. 5730024) discloses a test probe (1) primarily intended to be applied in structural material (2) during the production and/or building stage or when water damage has occured in a building and in which moisture measurement can be done undisturbed from outer factors in following the drying out process of built in moisture or other inconvenient, supplied moisture which can cause troubles in the form of mold and/or damages caused by putrefaction, as well as damages on floor coverings and other structural elements. The test probe (1) comprises an active part (3) of a hygroscopic material which is enclosed in an outer, mechanical cover (4), said cover has that property to allow passage of water steam, but prevents passage of water in liquid (see specification for more details).

Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/22/2022